PD-1334-15
                                          PD-1334-15                             COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
October 12, 2015                                                                 Transmitted 10/9/2015 5:20:46 PM
                                                                                  Accepted 10/12/2015 5:07:56 PM
                                          NO. 04-14-0024-CR                                        ABEL ACOSTA
                                                                                                           CLERK

  DESTYN DAVID FREDERICK,                            §        IN THE COURT OF
                 Appellant                           §
                                                     §
  VS.                                                §        CRIMINAL APPEALS
                                                     §
  THE STATE OF TEXAS,                                §
                  Appellee                           §        AUSTIN, TEXAS

                        MOTION FOR EXTENSION OF TIME TO FILE
                   APPELLANT'S PETITION FOR DISCRETIONARY REVIEW

  TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

         COMES NOW, Destyn David Frederick, by and through his undersigned counsel of record

  and files this Motion for Extension to File a Petition for Discretionary Review on behalf of

  Appellant and in support thereof, Appellant shows the Court the following:

         1. Statement of Case: Appellant was charged by a grand jury indictment in Cause No. 11-09-
         00041-CRL for capital murder before the 81st District Court, La Salle County, Texas, the
         Honorable Donna S. Rayes, presiding. Appellant pleaded not guilty before a jury which
         upon deliberation returned a unanimous verdict of guilty to felony murder. A sentence of
         thirty (30) years imprisonment was imposed by the jury. In accordance with the verdicts by
         the jury, the court entered Judgment and Sentence. Appellant’s timely written notice of
         appeal was timely and Appellant’s Motion for New Trial was overruled by operation on law.
         Upon submission of briefs, the Fourth Court of Appeals affirmed appellant’s conviction in
         an unpublished opinion issued September 9, 2015.

         2. Deadline for Filing PDR: October 9, 2015.

         3. Extension of Time Requested: 30 days to November 9, 215.

         4. This is appellant's first request for an extension of time to file his petition for
         discretionary review.

         5. Counsel has reviewed the opinion of the Fourth Court of Appeals and the briefs filed
         therein and has found that the Fourth Court of Appeals has decided an important question
         of state law in conflict with the applicable decisions of the Court of Criminal Appeals and
         decisions of other Courts of Appeal. Therefore, discretionary review would be proper
         pursuant to Rule 66.3(a) &©, Tex.R.App.Proc.


  Z:\APPEALS\DESTYN FREDERICK\MTN_EXT_FILE_PDR.wpd                                Page 1 of       3
       6. Counsel requires additional time to conduct research and to present argument and
       authorities within a Petition for Review. An extension of time is required to preserve
       jurisdiction for discretionary review of appellant's conviction and sentence.

       7.Counsel requests an extension of thirty days for the completion of Appellant's petition to
       November 9, 2015 This motion is not sought for purposes of delay or prejudice but so that
       justice may be accomplished.

         WHEREFORE, Appellant prays the Court grant this Motion and extend the deadline for
filing the petition for discretionary review in this cause to November 9, 2015.

                                                     Respectfully Submitted,
                                                     RICHARD E. LANGLOIS
                                                     ATTORNEY AT LAW
                                                     217 Arden Grove
                                                     San Antonio, Texas 78215
                                                     Tel. (210) 225-0341
                                                     Fax (210) 225-0345
                                                     richardl@stic.net


                                                     /s/ RICHARD E. LANGLOIS
                                                     State Bar No. 11922500
                                                     ATTORNEY FOR APPELLANT




Z:\APPEALS\DESTYN FREDERICK\MTN_EXT_FILE_PDR.wpd                                Page 2 of        3
                                  CERTIFICATE OF SERVICE

        On this 9th day of October 2015 this is to certify that a true and correct copy of the above

and foregoing Appellant's Motion for Extension of Time to File Appellant's Petition for

Discretionary Review, was sent to:

       1.       Mr. Rene Pena, District Attorney
                Frio County District Attorney
                1327 3rd St.
                Floresville, Texas 7811 4

       2.      State Prosecuting Attorney
               P. O. Box 13046
               Capitol Station
               Texas 78711

       3.      Destyn D Frederick
               TDCJ: 1920865
               John B. Connally Unit
               899 FM 632
               Kenedy TX 78119

                                                     /s/ RICHARD E. LANGLOIS




Z:\APPEALS\DESTYN FREDERICK\MTN_EXT_FILE_PDR.wpd                                 Page 3 of        3